Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.
 2.         Claims 1-4, 7-8, and 10-13 are pending in this application. 



Double Patenting
3.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.         Claims 1-4, 7-8, and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-25 of U.S. Patent No. 7,398,241. the patented claims anticipate pending claims.




Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

6.      Claims 1-4, 7-8, and 10-13 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
           
7.     Analysis: 
          Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claims recites a method and, therefore, is a process.
          Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. Independent claim 1 recites the method of calculating a minimum retirement income amount comprising the following limitations of “storing investment and pricing data…, receiving as input of a minimum retirement income amount…, calculating the minimum retirement income amount…, receiving as an input a current age…, inputting data indicating payment…, outputting data indicating user receipt of the minimum retirement income amount…, presenting the user with a signature-ready application for electronic transmittal…,” which is a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract ideas. Moreover, the claim recites the following limitations of “calculating the other one of (a) the minimum retirement income amount, (b) the defined premium payment amount, and (c) the retirement date of the user,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable Mental Processes” grouping of abstract ideas. The claim is directed to the idea of calculating either a “minimum retirement income amount” based on “defined premium payment amount” or, vice-versa, calculating the premium payment based on the minimum income amount. This is something a human can do with pen and paper, and it falls within the Mathematical Concepts. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements computer processor and using the computer processor to perform the storing, receiving, calculating, receiving, inputting, outputting, and representing steps. The computer processor in all steps are recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of storing, receiving, calculating, receiving, inputting, outputting, and representing) such that it amounts no more than mere instructions to apply the exception using generic computer components. Moreover, the claim recites the additional limitations “automatically presenting, via a web page, the user with a signature-ready application for electronic transmittal, such application based upon the selection of two from the group consisting of (a) a minimum retirement income amount for a user, (b) a defined premium payment amount for payment at each of a plurality of preset payment intervals, and (c) a retirement date of the user; and a minimum retirement income amount for a user and a defined premium payment amount for wherein the application includes the received input and the calculated minimum retirement income amount, the calculated defined premium payment amount, or the calculated retirement date of the user, and the calculation of the unselected input, the minimum retirement income adjusted based on a sales channel for the signature ready-application”  are recited at a high level of generality (i.e., as a general means of transmitting and calculating data), and amounts to mere data transmitting and calculating, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the computer processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 

           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in page 17, lines 4-5 using general-purpose computer and available well-known commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
             Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations of “automatically presenting,  via a web page,  the user with a signature-ready application for electronic transmittal, such application based upon the selection of two from the group consisting of (a) a minimum retirement income amount for a user, (b) a defined premium payment amount for payment at each of a plurality of preset payment intervals, and (c) a retirement date of the user; and a minimum retirement income amount for a user and a defined premium payment amount for wherein the application includes the received input and the calculated minimum retirement income amount, the calculated defined premium payment amount, or the calculated retirement date of the user, and the calculation of the unselected input, the minimum retirement income adjusted based on a sales channel for the signature ready-application” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
           Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “automatically presenting,  via a web page,  the user with a signature-ready application for electronic transmittal, such application based upon the selection of two from the group consisting of (a) a minimum retirement income amount for a user, (b) a defined premium payment amount for payment at each of a plurality of preset payment intervals, and (c) a retirement date of the user; and a minimum retirement income amount for a user and a defined premium payment amount for wherein the application includes the received input and the calculated minimum retirement income amount, the calculated defined premium payment amount, or the calculated retirement date of the user, and the calculation of the unselected input, the minimum retirement income adjusted based on a sales channel for the signature ready-application” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “automatically presenting,  via a web page,  the user with a signature-ready application for electronic transmittal, such application based upon the selection of two from the group consisting of (a) a minimum retirement income amount for a user, (b) a defined premium payment amount for payment at each of a plurality of preset payment intervals, and (c) a retirement date of the user; and a minimum retirement income amount for a user and a defined premium payment amount for wherein the application includes the received input and the calculated minimum retirement income amount, the calculated defined premium payment amount, or the calculated retirement date of the user, and the calculation of the unselected input, the minimum retirement income adjusted based on a sales channel for the signature ready-application”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the functioning of the user interface, they are just merely use as a general means transmitting, calculating, and displaying data, they do not Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe) and Performing repetitive calculations (Flook, Bancorp). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
	The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites wherein a total of the preset payment intervals is based on a difference between the retirement date…; Claim 3 recites wherein each the preset payment intervals is a month; Claim 4 recites calculating the other of the minimum retirement income amount…; Claim 8 recites wherein the calculating portion calculating the other of the minimum retirement income amount…; Claim 10 recites a presenting portion that presents the user with an application ..; Claim 11 recites  receiving at least a portion of one of the premium payments…, and converting the portion of the one of the premium payments into the predefined interval payment; Claim 12 recites wherein the converting the portion of the premium payments includes placing the portion of the premium payment in a flexible premium funding account and transferring a predefined interval payment to the account…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility 
           Regarding independent claims 7 and 13, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 7 directed to a system, independent claim 13 directed to a medium, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-4, 7-8, and 10-13 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.



Allowable Subject Matter
8.         Claims 1-4, 7-8, and 10-13 are allowed over the prior arts cited of record, because the prior arts cited do not teach at least “calculating, by the computer processor, the unselected input from the group consisting of (a) the minimum retirement income amount, (b) the defined premium payment amount, and (c) the retirement date of the user; receiving, by the computer processor, as an input a current age of the user, inputting data, by the computer processor, indicating payment, by the user, of the defined premium payment amount at each of the preset payment intervals; the defined premium payment amount being input, at least in part, from a flexible premium funding account that is associated with the guaranteed minimum retirement income, and the preset payment intervals are based on a difference between the retirement date and a current age of the user.”




                                        Response to Arguments/Amendment
9.     Applicant's arguments with respect to claims 1-4, 7-8, and 10-13 have been fully considered but are not persuasive.

           I. Double Patenting
             The Terminal Disclaimer has not been filed.
             Accordingly, the Double Patenting rejection is maintained.

           II. Claim Rejections - 35 USC § 101
             Claims 1-4, 7-8, and 10-13 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
            1.  In response to the Applicant’s arguments that “The Claims Do No Recite Any Of The Enumerated Judicial Exceptions”, the Examiner submits that:
storing investment and pricing data…, receiving as input of a minimum retirement income amount…, calculating the minimum retirement income amount…, receiving as an input a current age…, inputting data indicating payment…, outputting data indicating user receipt of the minimum retirement income amount…, presenting the user with a signature-ready application for electronic transmittal…,” which is a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract ideas. Moreover, the claim recites the following limitations of “calculating the other one of (a) the minimum retirement income amount, (b) the defined premium payment amount, and (c) the retirement date of the user,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. The claim is directed to the idea of calculating either a “minimum retirement income amount” based on “defined premium payment amount” or, vice-versa, calculating the premium payment based on the minimum  Accordingly, the claim recites an abstract idea. 
            2. In response to the Applicant’s arguments that “The Claims Integrate The Alleged Judicial Exception Into A Practical Application”, the Examiner submits that:
             The claim recites the additional limitations “automatically presenting the user with a signature-ready application for electronic transmittal, such application based upon the selection of two from the group consisting of (a) a minimum retirement income amount for a user, (b) a defined premium payment amount for payment at each of a plurality of preset payment intervals, and (c) a retirement date of the user; and a minimum retirement income amount for a user and a defined premium payment amount for wherein the application includes the received input and the calculated minimum retirement income amount, the calculated defined premium payment amount, or the calculated retirement date of the user”  are recited at a high level of generality (i.e., as a general means of transmitting and calculating data), and amounts to mere data transmitting and calculating, which is a form of insignificant extra-solution activity.
             Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations of “automatically presenting,  via a web page,  the user with a signature-ready application for electronic transmittal, such application based upon the selection of two from the group consisting of (a) a minimum retirement income amount for a user, (b) a defined premium payment amount for payment at each of a plurality of preset payment intervals, and (c) a retirement date of the user; and a minimum retirement income amount for a user and a defined premium payment amount for wherein the application includes the received input and the calculated minimum retirement income amount, the calculated defined premium payment amount, or the calculated retirement date of the user, and the calculation of the unselected input, the minimum retirement income adjusted based on a sales channel for the signature ready-application” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
           Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “automatically presenting,  via a web page,  the user with a signature-ready application for electronic transmittal, such application based upon the selection of two from the group consisting of (a) a minimum retirement income amount for a user, (b) a defined premium payment amount for payment at each of a plurality of preset payment intervals, and (c) a retirement date of the user; and a minimum retirement income amount for a user and a defined premium payment amount for wherein the application includes the received input and the calculated minimum retirement income amount, the calculated defined premium payment amount, or the calculated retirement date of the user, and the calculation of the unselected input, the minimum retirement income adjusted based on a sales channel for the signature ready-application” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “automatically presenting,  via a web page,  the user with a signature-ready application for electronic transmittal, such application based upon the selection of two from the group consisting of (a) a minimum retirement income amount for a user, (b) a defined premium payment amount for payment at each of a plurality of preset payment intervals, and (c) a retirement date of the user; and a minimum retirement income amount for a user and a defined premium payment amount for wherein the application includes the received input and the calculated minimum retirement income amount, the calculated defined premium payment amount, or the calculated retirement date of the user, and the calculation of the unselected input, the minimum retirement income adjusted based on a sales channel for the signature ready-application”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the functioning of the user interface, they are just merely used as general means for transmitting, calculating, and displaying data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe) and Performing repetitive calculations (Flook, Bancorp). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
             Accordingly, the 101 rejection is maintained.



                                                               Conclusion
10.          Claims 1-4, 7-8, and 10-13 are rejected.
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Nga B. Nguyen whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                            August 14, 2021